DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, please replace “obtainable” with “obtained”.  

Claim 1 is objected to because of the following informalities:  In line 6, please replace “obtainable” with “obtained”.  

Claim 1 is objected to because of the following informalities:  In line 9, please replace “obtainable” with “obtained”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “crosslinkers (I) are” with “the at least one crosslinker (I) is”.  

Claim 1 is objected to because of the following informalities:   Since crosslinkers (I) are specifically recited in a Markush group, the broader descriptor, “acrylates and methacrylates of polyhydridic C2-C20 alcohols”, stated in lines 12 and 13, is superfluous and may be deleted.

Claim 1 is objected to because of the following informalities:  On page 3, lines 1 and 2, the recitation “acrylates and methacrylates … pentaerythritol” is redundant and may be deleted.  

Claim 1 is objected to because of the following informalities:  On page 3, line 2, please replace “and” with “or is”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 5, please replace “crosslinkers (II) are” with “the at least one crosslinker (II) is”.  

Claim 1 is objected to because of the following informalities:   Since crosslinkers (II) are specifically recited in a Markush group, the broader descriptor, “are compounds having two or 

Claim 1 is objected to because of the following informalities:  On page 3, line 11, Markush elements “diisopropenylbenzene, divinylbenzene, and trivinylbenzene” have been recited previously in lines 7 and 8.  

Claim 1 is objected to because of the following informalities:  On page 3, line 13, it appears that the sealing compound, rather than the sealing gel, further comprises components (C), (E), and (K).

Claim 1 is objected to because of the following informalities:  On page 3, line 23, please insert “consisting” prior to “of flaky”.

Claim 1 is objected to because of the following informalities:  On page 4, line 1, delete “similar”.

Claim 1 is objected to because of the following informalities:  On page 4, line 2, please replace “based on” with “comprising” or “made from”.

Claim 1 is objected to because of the following informalities:  On page 4, line 2, please insert “or” after “epoxy resins,”; it appears that the plastic hollow spheres are made from phenolic resins, epoxy resins, or polyesters.  

Claim 1 is objected to because of the following informalities:  On page 4, line 4, please replace “grounded” with “ground”.

Claim 1 is objected to because of the following informalities:  On page 4, line 4, please insert “or” prior to “peanut”; it appears that the filler comprises shells of cashew nut, coconut, or peanut.   

Claim 1 is objected to because of the following informalities:  On page 4, line 5, delete “lightweight fillers based on”.  The term lightweight is a relative term which is not defined quantitatively by claim to allow one of ordinary skill in the art to ascertain what is considered 

Claim 1 is objected to because of the following informalities:  On page 4, line 5, Markush element “hollow glass spheres” has been recited previously on page 4, line 1.  

Claim 1 is objected to because of the following informalities:  On page 4, line 6, please replace “based on” with “comprising” or “made from”.

Claim 1 is objected to because of the following informalities:  On page 4, line 7, please replace “based on” with “comprising” or “made from”.

Claim 1 is objected to because of the following informalities:  On page 4, line 8, please insert “or” prior to “acrylonitrile”; it appears that microspheres are made from polyvinylchloride copolymers or acrylonitrile copolymers.  

Claim 1 is objected to because of the following informalities:  On page 4, line 9, please replace “wherein styrene monomer” with “styrene monomer which”.  This section defines styrene monomer as an additional component in the sealing compound.  Therefore, “styrene monomer” is the subject of the clause and should not be written as part of a “wherein” clause.

Claim 1 is objected to because of the following informalities:  On page 4, line 10, the term “of the sealing gel” is superfluous and may be deleted.  

Claim 1 is objected to because of the following informalities:  On page 4, line 11, please replace “and the styrene content” with “, wherein a styrene content”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 14, please replace “being” with “is”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 14, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 14, please replace “and/or” with “or” so that claim language is consistent with that recited on page 3, line 16.  

Claim 1 is objected to because of the following informalities:  On page 4, line 15, the term “in the sealing compound” is superfluous and may be deleted.  

Claim 1 is objected to because of the following informalities:  On page 4, line 17, please insert “and wherein” prior to “the sealing”.

Claim 1 is objected to because of the following informalities:  On page 4, line 17, please insert “bending loss factor” prior to “tan f”.

Claim 1 is objected to because of the following informalities:  On page 4, line 18, please replace “the Oberst” with “an Oberst”.

Claim 1 is objected to because of the following informalities:  On page 4, line 19, please replace “Measurement” with “measurement”.

Claim 1 is objected to because of the following informalities:  On page 4, line 19, please replace “method” with “according to DIN EN ISO 6721-3 part B”.

Claim 4 is objected to because of the following informalities:  In line 2, please insert “consisting” prior to “of flaky”.

Claim 4 is objected to because of the following informalities:  In line 2, delete “similar”.

Claim 4 is objected to because of the following informalities:  In line 3, please replace “based on” with “comprising” or “made from”.

Claim 4 is objected to because of the following informalities:  In line 4, please insert “or” prior to “polyesters”; it appears that the plastic hollow spheres are made from phenolic resins, epoxy resins, or polyesters.  

Claim 4 is objected to because of the following informalities:  In line 5, please replace “grounded” with “ground”.
Claim 4 is objected to because of the following informalities:  In line 5, please insert “or” prior to “peanut”; it appears that the filler comprises shells of cashew nut, coconut, or peanut.   

Claim 5 is objected to because of the following informalities:  In line 2, please insert “consisting” prior to “of lightweight”.

Claim 5 is objected to because of the following informalities:  In line 2, delete “lightweight fillers based on”.  The term lightweight is a relative term which is not defined quantitatively by claim to allow one of ordinary skill in the art to ascertain what is considered lightweight.  Furthermore, the exact nature of a filler “based on” (which may contain other unidentifiable and unrecited material) a hollow microsphere is not made in clear in claim.  

Claim 5 is objected to because of the following informalities:  In line 3, please replace “based on” with “comprising” or “made from”.

Claim 5 is objected to because of the following informalities:  In line 4, please replace “based on” with “comprising” or “made from”.

Claim 5 is objected to because of the following informalities:  In line 5, please insert “or” prior to “acrylonitrile”; it appears that microspheres are made from polyvinylchloride copolymers or acrylonitrile copolymers.  

Claim 6 is objected to because of the following informalities:  In line 2, please replace “obtainable” with “obtained”.  

Claim 8 is objected to because of the following informalities:  In line 17, please replace “and 1-vinylimidazole” with “or 1-vinylimidazole”.  

Claim 10 is objected to because of the following informalities:  In line 2, please replace “and/or” with “or” so that claim language is consistent with that recited in claim 1 (see page 3, line 16).  

Claim 10 is objected to because of the following informalities:  In line 2, please replace “copolymers” with “a copolymer”.  

Claim 10 is objected to because of the following informalities:  In line 2, please replace “based on” with “comprising a” or “made from a”.

Claim 10 is objected to because of the following informalities:  In line 2, please replace “diolefins” with “diolefin”.

Claim 10 is objected to because of the following informalities:  In line 3, please replace “a group comprising” with “the group consisting of”.

Claim 10 is objected to because of the following informalities:  In line 4, please insert “and” prior to “2-phenyl-1,3-butadiene”.

Claim 10 is objected to because of the following informalities:  In line 7, please replace “and mixtures” with “or mixtures”.  The term “mixtures thereof” is a permissible embodiment of natural or synthetic rubber (E), and it is not part of the Markush group recited in lines 3 and 4.  

Claim 11 is objected to because of the following informalities:  In line 3, please insert “at least one” prior to “crosslinker”.

Claim 11 is objected to because of the following informalities:  In line 5, please insert “and” prior to “pentaerythritol”.

Claim 11 is objected to because of the following informalities:  In line 5, please replace “and trimethylolpropane” with “or trimethylolpropane”.  The compound “trimethylolpropane trimethacrylate” is a permissible embodiment of the at least one crosslinker (I), and it is not part of the Markush group recited in lines 3 to 5.  

Claim 11 is objected to because of the following informalities:  In line 6, please insert “at least one” prior to “crosslinker”.

Claim 13 is objected to because of the following informalities:  In line 2, please replace “the form” with “a form”.



Claim 13 is objected to because of the following informalities:  In line 2, please replace “lattices” with “latices”.

Claim 15 is objected to because of the following informalities:  In line 1, please replace “having” with “comprising”.  Alternatively, insert “applied thereto” after “Claim 1” so that claim mirrors the language used in line 1 of claim 14. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a sealing compound comprising a hydrocarbon resin, does not reasonably provide enablement for “resin” as recited on page 3, line 14.  The term “resin” is generic and encompasses an infinite number of natural and synthetic materials, whereas the term “hydrocarbon resin” is generally accepted in the art to mean polymers that contain aliphatic, cycloaliphatic, aromatic, and/or hydrogenated aromatic monomers, as well as oil-based materials that are used as tackifier in polymer mixtures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with a generic “resin” recited in instant claim.      

Claim 8 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a sealing compound comprising acrylic acid, methacrylic acid, maleic acid, and itaconic acid, does not reasonably provide enablement for the set of all “carboxylic acids containing double bonds (i.e., more than one double bond)”, as recited in line 10.  For instance, retinoic acid and 4-vinylbenzoic acid are carboxylic acids that contain five double bonds, however, these compounds lie beyond the scope of compounds delineated by inventors.  The specification does not enable any 

Claim 8 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a sealing compound comprising hydroxyethyl methacrylate, hydroxyethyl acrylate and hydroxybutyl methacrylate, monomer, does not reasonably provide enablement for the set of all “hydroxyl compounds containing double bonds (i.e., more than one double bond)”, as recited in line 11.  For instance, retinol and 4-vinylphenol are hydroxyl compounds that contain five double bonds, however, these compounds lie beyond the scope of compounds delineated by inventors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with generic “hydroxyl containing double bonds” recited in instant claim.   
    
  Claim 12 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a sealing compound comprising a hydrocarbon resin, does not reasonably provide enablement for “resin” as recited in line 3.  The term “resin” is generic and encompasses an infinite number of natural and synthetic materials, whereas the term “hydrocarbon resin” is generally accepted in the art to mean polymers that contain aliphatic, cycloaliphatic, aromatic, and/or hydrogenated aromatic monomers, as well as oil-based materials that are used as tackifier in polymer mixtures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with a generic “resin” recited in instant claim.      


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 at line 4 states that the sealing gel is in the form of a mixture.  A mixture may assume a variety of forms, and it is unclear what form claimed mixture possesses 

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear in claim 1, section ii), lines 9-11 whether the cold emulsion polymerization of at least one conjugated diene pertains to a single component, i.e., diene rubber gel (A) or diene rubber gel (B) or whether the cold emulsion polymerization of at least one conjugated diene applies to both diene rubber gel (A) and rubber gel (B).  The specification was consulted for guidance.  Table 4 show that sealing gels may comprise a diene rubber gel (A), a diene rubber gel (B), or a combination of diene rubber gel (A) and diene rubber gel (B).  Thus, the recitation of section ii) could describe any of these three options.  Based on these observations, it is deemed that claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims 2-14 are subsumed under the rejection.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 at page 4, line 14 states that the relative basis of quantities of resin (C) and acoustic damping filler (K) is a total amount of sealing gel and natural or synthetic rubber (E), taken as 100 parts.  However, claim also states that a sealing gel is present in an amount of 30 phr to 100 phr and a natural or synthetic rubber is present in an amount of 1 to 80 phr.  Since the relative basis of the sealing compound and the natural or synthetic rubber is unknown, it is unclear how one of ordinary skill in the art would determine an appropriate quantity of resin (C) and acoustic damping filler (K) to use for making the sealing compound.  It appears from Table 4 that quantities of components of the sealing compound are expressed as parts by weight, rather than phr based on 100 parts of a particular material.  Based on these considerations, it is deemed that claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether including styrene in the cold emulsion polymerization of the at least one conjugated diene (page 4, line 10) pertains to preparation of a single component, i.e., diene rubber gel (A) or diene rubber gel (B) or whether it applies to preparation of both diene rubber gel (A) and rubber gel (B).  See paragraph 69 for analysis.  

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether the cold emulsion polymerization (line 2) of at least one conjugated diene pertains to a single component, i.e., diene rubber gel (A) or diene rubber gel (B) or whether the cold emulsion polymerization applies to both diene rubber gel (A) and rubber gel (B).  See paragraph 69 for analysis.  

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether the including further monomer in cold emulsion polymerization (line 3) of at least one conjugated diene pertains to a single component, i.e., diene rubber gel (A) or diene rubber gel (B) or whether it applies to both diene rubber gel (A) and rubber gel (B).  See paragraph 69 for analysis.  

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether the including styrene in cold emulsion polymerization of at least one conjugated diene pertains to a single component, i.e., diene rubber gel (A) or diene rubber gel (B) or whether it applies to both diene rubber gel (A) and rubber gel (B).  See paragraph 69 for analysis.




______________________________________________________________________


Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, while enabling for a sealing compound exhibiting a bending loss factor tan f of greater than 0.0075 and comprising a sealing gel made from a polybutadiene rubber gel(s) and divinylbenzene crosslinker, hydrocarbon resin (C), and natural or synthetic rubber (E), and further comprising mica as an acoustic damping filler (K) and styrene monomer in an amount of greater than 60 phm, does not reasonably provide enablement for all type of sealing compound containing varying combinations of sealing gel, natural or synthetic rubber, and acoustic damping filler, and for corresponding sealing compound in which incorporation of styrene monomer is optional, such that the sealing compounds prepared therefrom necessarily exhibit claimed bending loss factor tan f of greater than 0.0075.  The specification does not enable the person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to the following:  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill in the art, (5) the level of predictability of the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).

The nature of the invention and breadth of claims:  The nature of the invention is a sealing compound for applying to a tire, wherein the sealing compound comprises crosslinked diene rubber gel(s), hydrocarbon resin (C), natural or synthetic rubber (E), and acoustic damping filler (K), and wherein the sealing compound exhibits a bending loss factor tan f of greater than 0.0075.  

The state of the prior art and level of predictability in the art:  The state of the art with respect to preparation of crosslinked diene rubber gel and combining with natural or synthetic rubber and filler to prepare rubber compositions is well-established.  However, there appears to be no clear, direct relationship between bending loss factor tan f and a particular combination of diene rubber gel with natural or synthetic rubber and filler, and any attempt to correlate such property is speculative at best.   
The state of the art is continually evolving because it is not possible to predict accurately the effects of myriad combinations of crosslinked diene rubber gel, natural or synthetic rubber, and filler on the acoustic damping properties of a polymer composition.  This is because many factors influence this behavior:  chemical constitution of the diene rubber gel (identity and quantity of monomers that comprise the base rubber, quantity of incorporated styrene monomer, identity of the crosslinker, extent of crosslinking) chemical constitution of the natural or synthetic rubber, ratio of diene rubber gel to natural or synthetic rubber, shape, size and quantity of acoustic damping filler, compatibility and dispersibility of the filler within the polymeric matrix, inter alia).   Therefore, each embodiment of sealing compound comprising crosslinked rubber diene gel, natural or synthetic rubber, and acoustic damping filler must be assessed individually for the desired bending loss factor property.   

The level of one of ordinary skill in the art:  The level of one of ordinary skill in the art is high.  The person of ordinary skill in this field of endeavor is generally a college graduate possessing a minimum of a bachelor’s degree or equivalent in chemistry.  At the time of instant invention, the person of ordinary skill may have had post-graduate education or several years of experience in industrial research. 

The existence of working examples:  The disclosure provides three inventive sealing compounds V1, V2, and V3.  Sealing compound V2 contains a diene rubber gel (B) prepared from butadiene, styrene, 4-vinylpyridine, and hydroxyethyl methacrylate with divinylbenzene as the crosslinking monomer.  Rubber diene gel (B) has a styrene content of 71 wt %, based on total monomer.  The diene rubber gel (B) is combined with commercially available styrene-butadiene rubber (Buna 1502H), hydrocarbon resin (Escorez 2173) and mica.  Sealing compound V1 is prepared in the same manner without addition of mica.  Sealing compound V3 contains a 
It is worth noting that non-inventive sealing compound VV2 prepared from diene rubber gel (A), styrene-butadiene rubber (Buna 1502H), and hydrocarbon resin (Escorez 2173) exhibits the requisite bending loss factor of greater than 0.0075.  Apparently, styrene content and presence of acoustic damping filler (claimed features (a) and (b)) are not necessary for produce a sealing gel that is capable of fulfilling the objective of the invention.    
The specification is devoid of examples of other types sealing compound, and noticeably absent are any examples of sealing compounds containing diene rubber gel prepared with crosslinker (I), which comprises (meth)acrylates of polyols including the preferred compound, trimethylolpropane trimethacrylate.  Examples of sealing compounds containing diene rubber gel prepared with crosslinker (II), such as divinyl sulfone, triallyl cyanurate, triallyl isocyanurate, and tolylene-2,4-bis(maleimide), which represent a crosslinking chemistry entirely different from that of working examples, are also non-existent.  It is noted further that only one type of acoustic damping filler is exemplified.     

The amount of direction provided by the inventor:  The amount of direction provided by inventor is limited to three working examples disclosed in the specification.  

The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Undue experimentation is needed to practice the full scope of the invention, especially in view of the fact there are only three examples with a limiting combination of crosslinked diene rubber gel, synthetic rubber, and acoustic damping filler, such that a complete range of sealing compounds having the requisite bending loss factor may be obtained.
There is a certain measure of unpredictability despite the high level of skill in the art.  Since the specification does not prescribe a general formulation for preparing a diene rubber gel, other than it may contain greater than 60 phm of styrene, the skilled artisan practicing the invention has at his disposal an infinite combination of monomers coupled with at least twenty-two different 
	In the simplest mode of carrying out the invention, one of ordinary skill in the art needs to select a particular combination of monomers and crosslinker and vary the ratio of each monomer and crosslinker to achieve an optimal diene rubber gel that would function as the base resin of the sealing compound.  The working example in which butadiene is used as a primary component with divinylbenzene crosslinking monomer would not appear to guarantee extension of the experimental design to the vast array of monomer combinations with polyfunctional crosslinker (I) to produce a suitable base resin for inventive sealing compound.  Even less predictable is use of polyfunctional crosslinker (II) such as such as divinyl sulfone, triallyl cyanurate, triallyl isocyanurate, and tolylene-2,4-bis(maleimide), which represent a different crosslinking chemistry, and produce chemically and physically disparate materials.  When one of ordinary skill in the art takes into account that the sealing compound may contain a second diene rubber gel, for which no general formulation is prescribed, arriving at a suitable combination of two diene rubber gels from an incalculable set of variables for use as the base resin would seem a formidable task.     
	The level of complexity is increased further when the invention includes incorporation of a natural or synthetic rubber in the formulation.  The skilled artisan needs to determine experimentally from an already exhaustive permutation of components for diene rubber gel(s), which natural or synthetic rubber, selected from an equally exhaustive number of samples, will combine with said diene rubber gel(s) to give a sealing compound with the desired physical property.  While the working examples show a beneficial property for a specific type of synthetic rubber with two types of diene rubber gel, it cannot be concluded with certainty that a similar property will be observed in the innumerable combination of chemically diverse diene rubber gel(s) and natural or synthetic rubber.
	A final factor is the incorporation of acoustic damping filler.  One suitable type of filler is a thermoplastic resin selected from polypropylene, polyethylene, polyurethane, polystyrene copolymer, polyvinyl chloride, polyvinyl alcohol, and polyvinyl acetate.  These would be expected to contribute to the bending loss factor when compounded with other polymeric components of the sealing compound.  Incorporation of inorganic filler, at least in the case of mica, appears to have a lesser effect.  This point notwithstanding, one of ordinary skill in the art would need to determine the effect of filler of varying morphology and composition, ranging from flaky or sheet 
It is emphasized that the nature of the art is unpredictable, thereby requiring the person of ordinary skill in the art to assess each of the incalculable embodiments for claimed property tan f.  Based on this analysis, it is deemed that, overall, the degree of experimentation would be prohibitive.
   
It is stated in Brenner, Comr. Pats. v. Manson, 148 USPQ 689 (U.S. Supreme Court, 1966) that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.”  Furthermore, “patent protection is granted in return for an enabling disclosure if an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.”  Genentech, Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001 (Fed. Cir. 1997).

With these guidelines in mind, and in view of the Wands analysis set forth above, to practice the claimed invention herein, one of ordinary skill in the art would be required to engage in undue experimentation to obtain the full scope of claimed sealing compound, with no assurance of predictability or success.  Therefore, instant claims are deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
  






______________________________________________________________________



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 6-8, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over Kohl et al. (US 10,815,364).
Kohl et al. teaches a sealing compound comprising a first diene rubber gel (A) obtained by emulsion polymerization of at least one conjugated diene and at least one crosslinker (I) and a second diene rubber gel (B) obtained by emulsion polymerization of at least one conjugated diene and at least one crosslinker (II).  The at least one crosslinker (I) is a (meth)acrylate of a polyol selected from ethylene glycol, propanediol, butanediol, hexanediol, polyethylene glycol having 2 to 4 oxyethylene units, neopentyl glycol, bisphenolA, trimethylolpropane, and pentaerythritol.  The at least one crosslinker (II) is divinylbenzene, divinyl sulfone, diallyl phthalate, triallyl (iso)cyanurate, N,N′-m-phenylmaleimide, and tolylene-2,4-bismaleimide.  In a preferred embodiment, the at least one conjugated diene is butadiene, a further monomer is styrene, crosslinker (I) is trimethylolpropane trimethacrylate, and crosslinker (II) is divinyl benzene.  The sealing gel may comprise further monomers.  The emulsion polymerization is a cold emulsion polymerization performed at 5 ºC to 20 ºC.  The sealing compound contains a resin (C) in an amount of 10 to 60 phr, a natural or synthetic rubber (E) in an amount of 0 to 50 phr, at least one filler (G) in an amount of 1 to 50 phr.  The sealing compound is incorporated into a tire as a sealing layer.  See claims 1-19.  
Example V7 discloses a sealing compound containing a styrene-butadiene rubber gel (A) crosslinked with trimethylolpropane trimthacrylate, a styrene-butadiene rubber gel (B) crosslinked with divinylbenzene, 30 parts of hydrocarbon resin (Escorez 2173), 15 parts of a natural rubber latex (SVR 3L), and 3 parts of carbon black.  
Clearly, the general disclosure and specific example of Kohl et al. teaches the subject of instant claims.  Although reference is silent with respect to the bending loss factor tan f at 20 ºC, reasonable basis exists to believe that sealing compounds of the prior art, which are substantially the same as that described in instant claims, will exhibit substantially the same physical property.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
        

Claims 1, 2, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2009/143895).
Giannini et al. discloses a sealing material comprising from 55 phr to 95 phr of at least one natural or synthetic elastomer, from 5 phr to 45 phr of at least one pre-crosslinked elastomer, from 5 to 50 phr of at least one tackifying agent, and from 1 to 40 phr of at least one filler (page 6).  Table 1 discloses a composition comprising 20 parts by weight of styrene-butadiene rubber crosslinked with divinylbenzene and 80 parts by weight of polyisoprene ruber.  The composition further contains 7 phr of aliphatic-naphthenic hydrocarbon resin, and 12 phr of carbon black filler based on 100 parts of crosslinked styrene-butadiene rubber and polyisoprene rubber.  While reference is silent with respect to the bending loss factor tan f of the sealing material, however, in view of the fact that the sealing compounds of the prior art, which is substantially the same as that described in instant claims, reasonable basis exists to believe that the sealing material of the prior art exhibits substantially the same physical property.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.

Claims 1, 2, 6-8, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 10, 13-15, and 17-19 of U.S. Patent No. 10,815,364.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to a sealing compound teaches a sealing compound comprising a first diene rubber gel (A) obtained by emulsion polymerization of at least one conjugated diene and at least one crosslinker (I) and a second diene rubber gel (B) obtained by emulsion polymerization of at least one conjugated diene and at least one crosslinker (II).  The at least one crosslinker (I) is a (meth)acrylate of a polyol selected from ethylene glycol, propanediol, butanediol, hexanediol, polyethylene glycol having 2 to 4 oxyethylene units, neopentyl glycol, bisphenolA, trimethylolpropane, and pentaerythritol.  The at least one crosslinker (II) is divinylbenzene, divinyl sulfone, diallyl phthalate, triallyl (iso)cyanurate, N,N′-m-phenylmaleimide, and tolylene-2,4-bismaleimide.  In a preferred embodiment, the at least one conjugated diene is butadiene, a further monomer is styrene, crosslinker (I) is trimethylolpropane trimethacrylate, and crosslinker (II) is divinyl benzene.  The sealing gel may comprise further monomers.  The emulsion polymerization is a cold emulsion polymerization performed at 5 ºC to 20 ºC.  The sealing compound contains a resin (C) in an amount of 10 to 60 phr, a natural or synthetic rubber (E) in an amount of 0 to 50 phr, at least one filler (G) in an amount of 1 to 50 phr.  The sealing compound is incorporated into a tire as a sealing layer.  Patent claims do not recite a bending loss factor tan f at 20 ºC of the sealing compound, reasonable basis exists to believe that sealing compounds of the prior art, which are substantially the same as that described in instant claims, will exhibit substantially the same physical property.  





Claims 1, 2, 6-8, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11, 12, 14, 16, and 17 of copending Application No. 16/480,416.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to susbstantially the same sealing compound comprising crosslinked diene rubber gel (A), crosslinked diene rubber gel (B), resin (C), natural or synthetic rubber (E), and filler (G), wherein the sealing compound exhibits a f at 20 ºC of greater than 0.003.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-8, and 10-15 are directed to an invention not patentably distinct from claims 1-6, 8, 11, 12, 14, 16, and 17 of commonly assigned Application No. 16/480,416 for the same reasons set forth in preceding paragraph 83.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/480,416, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.


A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 1, 2, 6-8, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, and 11-14 of copending Application No. 16/477,738.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to susbstantially the same sealing compound comprising crosslinked diene rubber gel (A), crosslinked diene rubber gel (B), resin (C), natural or synthetic rubber (E), and filler (G), wherein the sealing compound exhibits a f at 20 ºC of greater than 0.003.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-8, and 10-15 are directed to an invention not patentably distinct from claims 1-3, 7-9, and 11-14 of commonly assigned Application No. 16/477,738 for the same reasons set forth in preceding paragraph 85.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/477,738, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 19, 2022